Case 7:20-cr-00354 Document15 Filed on 02/11/20 in. TXSD_ Page 1 of 2

“pe Seo Eauppjaint

UNITED STATES DISTRICT COURT
FEB {1 2020 for the

 

 

David J. Bradley, Clerk Soy). = Southern’Distri ct of Texas (0/205
. United States of America - )
Vv. )
) _. Case No.20-MJ-00109 - Z,
Juan Carlos TERAN Arteaga )
_YOB: 1982 CITIZENSHIP: Mexico
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of. January 15, 2020 in the county of Hidalgo ‘in the
Southern ‘District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 554 Knowingly and fraudulantly attempted to smuggle cigarettes from the United
States contrary to law.
18 U.S.C. § 2342 (a)(b) (a)It shall be unlawful for any person knowingly to ship, transport, receive,

possess, sell, distribute, or purchase contraband cigarettes or contraband
smokeless tobacco.

' (b)It shall be unlawful for any person knowingly to make. any false statement or
representation with respect to the information required by this chapter to be kept
in the records of any person who ships, sells, or distributes any quantity of ,
cigarettes in excess of 10,000 in a single transaction.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

-¥ Continued on the attached sheet.

AHA Mik , bf | Complainant’s signature o
Approved Aus Matthew Shoemaker U.S. HSI Special Agent
oe / Li i/ 20 Printed name and title

Sworn to before me and signed in my presence.

Date: LN Lo — 8. 2a A | QI

a Judge’s signature

 

 

City and state: -McAllen, Texas Honorable. Juan F. Alanis U.S. Magistrate Judge

Printed name and title
Case 7:20-cr-00354 Document15 Filed on 02/11/20 in TXSD Page 2 of 2

Attachment A

On January 15, 2020, a Texas Department of Public Safety (DPS) trooper, conducted a
traffic stop on tractor trailer that was observed committing a traffic violation. During the
traffic stop, the driver of the tractor trailer, identified as Luis Enrique VAZQUEZ De La
Cruz, presented DPS troopers with two separate bills of lading, one in English stating the .
cargo was used cloths, toys, and purses, the other i in Spanish stating the cargo was bulk
cotton.

During a search, DPS troopers discovered cigarettes in the trailer, later estimated to be
approximately 16,800,000 foreign produced cigarettes.

After the discovery of the cigarettes, DPS troopers contacted Homeland Secutity
Investigations (HSJ) in McAllen, Texas to request assistance with the illegal cigarette
smuggling investigation.

Through investigative means, HSI SA determined that an individual named Juan Carlos

_ TERAN Arteaga was involved in the smuggling of the cigarettes on January 15, 2020,
and an interagency database lookout was made for TERAN. TERAN was stopped at
Anzalduas Port of Entry by Customs and Border Patrol (CBP) on February 10, 2020, and
HSI SA responded to interview TERAN.

On February 10, 2020, an HSI Special Agent (SA) advised TERAN of his Miranda.
rights, TERAN stated he understood his rights and voluntarily waived them orally and in

- writing. TERAN made the following non-verbatim. statements that have been paraphrased
and may not be in the order in which he gave them

TERAN stated he had provided VAZQUEZ with the false bills of lading for the trailer
containing the contraband cigarettes. TERAN- stated that he knew the trailer contained _
contraband cigarettes and that what he was doing was illegal. TERAN stated that he had
worked with VAZQUEZ to smuggle the cigarettes from the United States into Mexico.
TERAN stated after the cigarettes were seized, he had created additional false documents
in order to legitimize the cigarettes.
